Fourth Court of Appeals
                               San Antonio, Texas
                                     March 25, 2020

                                   No. 04-19-00819-CR

                                 Denys A. MARTINEZ,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR12834
                      The Honorable Jennifer Pena, Judge Presiding


                                     ORDER

      The appellant’s motion to withdraw as lead counsel is hereby GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court